GILBERT, Circuit Judge.
In a petition for rehearing the defendants cite authorities to the proposition that, where objection is made to the competency of a witness to testify, the party offering the witness is not required to state what he expeets to prove by the witness. We find that the weight both of authority and reason is to the contrary (3 C. J. 829; Kischman v. Scott, 166 Mo. 214, 65 S. W. 1031; Hutchings v. Cobble, 30 Okl. 158, 120 P. 1013; Evans v. Smith, 50 Okl. 285, 150 P. 1096; Corcoran v. Poncini, 35 Ill. App. 130), and that in the federal courts the question is conclusively answered by the decision in Herencia v. Guzman, 219 U. S. 44, 31 S. Ct. 135, 55 L. Ed. 81, followed in Gustum v. Kradwell (C. C. A.) 270 F. 546.
The petition for rehearing is denied.